DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BALMES (US 2006/0209026) in view of LIAO (US 2005/0178633).
Regarding claim 1, BALMES discloses a mouse device (abstract) comprising: a body (Figure 2A-3C; bottom portion of mouse); a housing comprises a button (Figure 2A-3C; upper portion of mouse); a covering layer covering on the housing, wherein a material of the covering layer is different from a material of the housing (Figure 2A-3C; paragraph 29, 45, 46; as covering is readily removable, material would be design selectable); and an adhesive layer bound between the cover plate and the covering layer, wherein the adhesive layer has a hollow portion, and the hollow portion corresponds to the button (Figure 2A-3C; paragraph 29, 45, 46; hallow portions correspond to portion between buttons and main body).  However, BALMES does not expressly disclose a cover plate disposed on the body, wherein the cover plate comprises a button.  In a similar field of endeavor, LIAO discloses a mouse device (abstract) comprising: a body 11; a cover plate disposed on the body 56, wherein the cover plate comprises a button 561, 562(Figure 1, 2).  Therefore, it would have been obvious to a person of ordinary skill in the art to modify BALMES to include the teachings of LIAO, since such a modification would allow various components to be implemented within a mouse body.  Furthermore, as both inventions are analogous, such a modification would provide additional design components based on those disclosed by LIAO.
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of BALMES and LIAO further discloses wherein the button comprises a pivot end and a free end opposite to the pivot end, and the hollow portion of the adhesive layer is adjacent to the pivot end (BALMES - Figure 2A-3C; LIAO – Figure 1; button pivots towards switch). 
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of BALMES and LIAO further discloses wherein the button comprises an inner surface, and the inner surface has a recessed region (LIAO – Figure 1; recessed portion corresponding to slot or inner curvature).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of BALMES and LIAO further discloses wherein the button comprises a pivot end and a free end opposite to the pivot end, and the recessed region is adjacent to the pivot end (LIAO – Figure 1).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of BALMES and LIAO further discloses wherein the recessed region further corresponds to the hollow portion (BALMES - Figure 2A-3C; LIAO – Figure 1). 
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  BALMES further discloses wherein the cover plate further comprises a second button, the adhesive layer comprises a second hollow portion, and the second hollow portion corresponds to the second button (BALMES - Figure 2A-3C; LIAO – Figure 1).
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of BALMES and LIAO does not expressly disclose wherein a position or a size of the hollow portion with respect to the button is different from a position or a size of the second hollow portion with respect to the second button.  It would have been an obvious matter of design choice to provide such sizes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of BALMES and LIAO does not expressly disclose wherein the covering layer is a leather material layer or a fabric material layer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such a material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
 Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BALMES (US 2006/0209026) in view of LIAO (US 2005/0178633) and further in view of VARGA (US 2005/0174330).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of BALMES and LIAO does not expressly disclose wherein the hollow portion comprises a plurality of through holes, and the through holes are arranged into a line.  In a similar field of endeavor, VARGA discloses wherein the hollow portion comprises a plurality of through holes, and the through holes are arranged into a line (Figure 4B paragraph 41).  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the combination of BALMES and LIAO to include the teachings of VARGA, since such a modification would allow various components to be implemented within a mouse body.  Furthermore, as both inventions are analogous, such a modification would provide additional design components based on those disclosed by VARGA
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of BALMES, LIAO, and VARGA further discloses wherein the through holes have a same size (VARGA – Figure 4B).
	Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624